 MILS DRIVERS & DAIRY EMPLOYEES' LOCAL 680, ETC.165all employees in the bargaining unit described below with respectto rates of pay, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at Asheboro,North Carolina, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined in theAct.WE WILL NOT, by refusing to bargain as aforesaid, interferewith, restrain, or coerce employees in the exercise of their right toself-organization to form, join, or assist any labor organization tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities.All of our employees included in the aforesaid unit are free tobecome, remain, or refrain from becoming or remaining members ofany labor organization.RANDOLPH ELECTRICMEMBERSHIPCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered byanyother material.Employees may communicate directly with the Board's RegionalOffice, 1831 Nissen Building, Winston-Salem, North Carolina, Tele-phone No. 724-8356, if they have any question concerning this noticeor compliance with its provisions.Milk Drivers and Dairy Employees'Local 680, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Ind.andDurling Dairy Distributors d/b/aWoolley's Dairy.Case No. °220-CC-197.November 21, 1963DECISION AND ORDEROn August 16,1963, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-145 NLRB No. 14. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDafter, Respondent filed exceptions to the Intermediate Report ,and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order 2 of theTrial Examiner.With .respect to Respondent's reliance upon the court's decision inPratt and VegetablePackers & Warehousemen,Local 760, etc(Tree Fruits,Inc.) v. N L.R.B.,308 F. 2d 311(C A D.C.) [vacated and remanded 55 LRRM 2961,April 20, 19641,we note that theBoard is respectfully adhering to its position that consumer picketing of a secondary estab-lishment constitutes restraint and coercion within the meaning of Section 8(b) (4) (ii) ofthe Act.SeeGeneral Teamsters Local No. 324,International Brotherhood of Teamsters,etc. (Cascade Employers Association,Inc ),144 NLRB 836.2 The Recommended Order is hereby amended by substituting for the first paragraphtherein,the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthatRespondent,MilkDrivers and Dairy Employees'Local 680, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind,its officers,agents,representatives,successors,and assigns, shallINTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,in which the charge was filed onApril8, 1963, and the complaintwas issuedon May 3, 1963, involvesallegationsthat theRespondent,Milk Driversand DairyEmployees'Local680, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America,Ind., violated Section 8(b) (4) (ii) (B) oftheNationalLaborRelations Act, as amended,29 U.S.C., Sec.151,et seq.OnMay 14, 1963,the Respondent filed its answer.On June 10, the parties executeda factual stipulation.On June 11, theyfiled a joint motion to transfer the proceedingto the Divisionof Trial Examiners.In the motion,the parties waiveda hearingand stipulated that certain documents shall constitutethe recorduponwhich theissues shall be decided.On June 12, the Chief TrialExaminer granted the motionand designatedTrialExaminerA. BruceHunt to prepare an IntermediateReport.On August9, the parties filed an amendment to their stipulation,and on the sameday the Respondentfileda brief.Uponthe record,Imake the following:FINDINGS OF FACT1.THE VARIOUS EMPLOYERSA. The primary employerDurling Enterprises,herein called Durling,consists of three employers, each aNew Jersey corporation, which together constitute an integrated enterprise engagedin the business of purchasing, processing,selling, and distributing milk, butter,orangejuice, and related products.Durling's principal office is located at Whitehouse, NewJersey.The first of the three component employers is Durling Farms, Inc., whichisengaged in processing,selling, and distributing the products mentioned.Thesecond employer,Meschoppen Creamery Co.,is engaged in processing,selling, and MILK DRIVERS & DAIRY EMPLOYEES' LOCAL 680, ETC.167distributingmilk in New Jersey and Pennsylvania.The third employer, DurlingDairy Distributors,is engaged in selling and distributing milk, butter,orange juice,and related products in New Jersey under the name of Woolley's Dairy. Its placeof business at Neptune,New Jersey,is involved in this proceeding.During 1962, Durling purchased and caused to be transported to its places ofbusiness in New Jersey,directly from other States, products valued in excess of$50,000.There is no dispute, and I find,thatDurling is engaged in commercewithin the meaning of the Act.B. The neutral employersAt this point we consider the business operations of various resturants,grocerystores, and similar establishments,all of which purchase milk and other productsfrom Woolley's Dairy.Guinco'sMarket,a retail grocery in Belmar,New Jersey,is,a joint proprietorshipof James and Louis Catalano.Guinco's annual"direct inflow"exceeds $10,000 invalue.'Harry's Grill, Inc., a New Jersey corporation,operates a restaurant in AsburyPark,New Jersey.It annually has a direct inflow exceeding$3,000 in value.Puritan Luncheonette,Inc., a New Jersey corporation,operates a restaurant inAsbury Park.It annually has a direct inflow exceeding$2,000 in value.Amorosa's Market, a retail grocery in Belmar, New Jersey,is a joint proprietor-ship of Anthony and Anna Amorosa. Amorosa's annual"indirect inflow" exceeds$4,500 in value .2Gene's Grocery, an individual proprietorship of Gene Funston,is a retail groceryin Belmar which has an annual indirect inflow exceeding$6,000 in value.Ocean View Bakery, Inc., a New Jersey corporation,operates a wholesale andretail bakery in Long Branch,New Jersey.Ocean View's annual indirect inflow ex-ceeds $3,000 in value.Pat's Diner, a New Jersey corporation,operates two restaurants in Belmar.Pat'sDiner anually has an indirect inflow exceeding$6,000 in value.The parties stipulated,and I find,that each of the neutral employers is "engagedin commerce or in an industry affecting commerce within the meaning of Section[s]8(b)(4) and 2(6) and (7) of the Act."3H. THE RESPONDENTThe Respondentis a labor organizationwhichadmitsto membershipemployees ofWoolley's Dairy.III.THE UNFAIR LABOR PRACTICESA. The factsOn or about March 29, 1963, the Respondent informed Woolley'sDairy that ithad obtained majority status in a unitof thatemployer's milkdrivers,and requestedthat employer to enter into an agreement with it as the representative of the employeesin the unit.On orabout the same day,some of the drivers went on strike and began"'Direct inflowrefers to goods or services furnisheddirectly to the employer from out-side the State in which the employer is located,"Siemons Mailing Service,122 NLRB81, 85,Major ServiceCo, a WashingtonCorporation,129 NLRB 794, 796.2 "Indirect inflowrefers to the purchaseof goodsor serviceswhich originatedoutsidethe employer's State but which be received from asellerwithinthe State who receivedsuch goods or servicesfrom outside the State,"Siemons MailingService, supra; MajorServiceCo ,aWashington Corporation, supraII The monetary figures for the neutralemployers reflect direct inflows of $2,000 mini-mum andindirect inflows of $3,000 minimum.In cases involving retailers,the Board's"legal" or "statutory"jurisdiction(as distinguished from its standards for exercisingjurisdiction)is established by proof that the direct or indirectinflow of goodsto a retailerexceedsde minimis,Lamar Hotel,127 NLRB 885;NLRB. v Suburban Lumber Com-pany,121 F 2d 829(C A. 3). InN L R B. v. Aurora City Lines, Inc,299 F.2d 229, 231(CA 7), the court,speaking of indirect inflow,quoted fromSuburban Lumberthat"Deminimisin thelaw has always been taken tomean trifles-matters of a few dollars orless,"and added its own viewthat "[t]lie time has not yet arrived when $2,000 is but atrifle"The minimum figures recitedfor the neutral employersestablishthat each ofthose employers is engaged in commercewithin themeaning ofthe Act. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketingWoolley's plantinNeptune,New Jersey.The strike and picketing con-tinued at least untilJune 10.During April, the Respondent dealt with the neutral employers.On April 3,agentsof theRespondenttold James Catalano that,unlessGuinco'sMarket woulddiscontinue handling products of Woolley's Dairy, the Respondent would picket thatgrocery withsigns reading:This Establishment SellsMilk and Other Products of Durling Woolley'sDairies, which is on Strike.Please Help Us.Do Not Buy Durling Woolley'sDairies' Milk.Milk Drivers and Dairy Employees' Union,Teamsters, Local 680I find that the remarks to Catalano constituted a threat.On April 5 and 8 theRespondent made like threats to Anthony Amorosa concerning Amorosa's Market.On April 19 and 20, respectively, the Respondent made like threats concerningHarry's Grill, Inc., and Puritan Luncheonette, Inc., the threats having been madeto Harry Kyriakidis, owner of the former, and Louis Michaels, president of the latter.On April 4 and, 5, the Respondent picketed the customer entrance to Gene'sGrocery witha sign,directed to the general public, and having a text as describedabove.On April 5, the Respondent picketed,in the same manner,both restaurantsoperated by Pat's Diner.On April 19 and 20, the Respondent picketed Harry'sGrill and Puritan Luncheonette, and on April 21 the Respondent picketed OceanView, all in the same manner.B. ConclusionsThe issue is whether the Respondent's conduct described above violated Section8(b) (4) (ii) (B).Section 8(b) (4) provides in pertinent part that:(b) It shall be an unfair labor practice for a labor organization or its agents-(ii) to threaten, coerce, or restrain any person engaged in commerce orin an industry affecting commerce, where . . . an object thereof is:*******(B) forcing or requiring any person so cease . . . dealing in the productsof any other producer, processor, or manufacturer, or to cease doing busi-ness with any other person.. . .... Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibitpublicity, other thanpicketing,for the purpose of truthfully advising the public, including consumersand members of a labor organization, that a product or products are producedby an employer with whom the labor organization has a primary dispute andare distributed by another employer, as long as such publicity does not have aneffect of inducing any individual employed by any person other than the primaryemployer in the course of his employment to refuse to pick up, deliver, or trans-port any goods, or not to perform any services, at the establishment of theemployer engaged in such distribution. [Emphasis supplied.]At this point certain facts should be made clear.First, the Respondent's picketsigns recited truthfully that the Respondent had a dispute with Woolley's Dairy andthat the employers being picketed were distributors of Woolley's products. Second,insofar as appears,the picketing was peaceful,consumer picketing,and no employeeof a neutral employer was induced or encouraged to refuse to handle any products,nor was there any effort to so induce or encourage an employee. Indeed, there isno allegationthat the Respondent violated Section 8(b) (4) (i) (B) which proscribescertain inducement and encouragement of neutral employees. (The absence ofsuch an allegation is perhaps due to the Board's current view that "picketing at thesecondary employer's premises alone is notper se`inducement or encouragement'within the meaning of clause(i),"Upholsterers Frame & Bedding Workers TwinCity Local No. 61, etc. (Minneapolis House Furnishing Company),132 NLRB 40,41.)Third, the Respondent's conduct consisted of (1) threatening certain neutralemployers that there would be consumer picketing at their places of business unlessthey would discontinue selling the products of the primary employer, and (2) engag-ing in consumer picketing at the places of business of several neutral employers.Fourth, the Respondent's conduct was for an objective proscribed by Section MILK DRIVERS & DAIRY EMPLOYEES' LOCAL 680, ETC.1698(b)(4)(B).Fifth, the record does not establish the effect, if any, of the Respond-ent's conduct upon consumers or upon the business of any neutral employer.The issue here is not new. In its brief, the Respondent states correctly that theoutcome in this case will be determined by the decision of the Supreme Court of theUnited States in one or more other cases.The Board's view of the law appears inMinneapolis House Furnishing Company, supra; United Wholesale and WarehouseEmployees, Local 261, etc. (Perfection Mattress & Spring Company),129 NLRB1014, 134 NLRB 931. That view is concisely stated inFruit & Vegetable Packers& Warehousemen, Local 760, etc. (Tree Fruits Labor Relations Committee, Inc.),132 NLRB 1172, 1177:In theMinneapolis House Furnishingcase the Board unanimously reiteratedthat "by literal wording of the proviso [to Section 8(b)(4)] as well as throughthe interpretive gloss placed thereon by its drafters, consumer picketing in frontof a secondary establishment is prohibited."Such picketing "threaten[s],coerce[s], or restrain[s]" persons within the meaning of Section 8(b) (4) (ii).And when it has for an object forcing or requiring any person to cease sellingor handling the products of any other producer or processor the picketing vio-lates Section 8(b) (4) (ii) (B).On review by a court of appeals, however, the Board's view inTree Fruitswasdisapproved,Fruit& Vegetable Packers & Warehousemen, Local 760, etc. v.N L.R.B.,308 F. 2d 311 (C.A.D.C.).4 The Board's petition for cert. was granted,83 S. Ct 1693 (June 10, 1963). On the other hand, the Court of Appeals for theFifth Circuit has sustained the Board's view and has expressed its disagreement withthe view of the Court of Appeals for the District of Columbia,Samuel H. Burr &PerfectionMattress & Spring Co. v. N.L.R.B.,321 F. 2d 612 (July 18, 1963). ATrial Examiner is bound by the Board's view unless it should be rejected by theSupreme Court.Consequently, I conclude that the Respondent, by threateningcertain neutral employers that it would engage in consumer picketing at their placesof business, and by engaging in consumer picketing at the places of business ofcertain neutral employers, violated Section 8(b) (4) (ii) (B).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth above have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:4There the court saidAs we construe the statute, it condemns not picketing as such, but the use ofthreats, coercion and restraint to achieve specified objectives.Some picketing mightcome within the ambit of that prohibitionBut here, there was no work stoppage, nointerruption of deliveries, no violence or threat of violence.The record does not showwhether pickets "confronted" consumers or whether consumers felt "coerced" by theirpresence.Nor does the record show that the picketing-directed against only one ofhundredsof products sold by [the neutral employer] --caused or was likelyto causeeconomic injuryHere the Respondent argues in Its brief:..The mere picketing of the stores with a sign requesting the public not to buythe milk of the primary employer is not of itself a violation. It is a violation onlyif the Boardinfersfrom this fact that respondent hascoerced thestorekeepers....the appropriate interpretation of the law should be that picketing of retailstores requesting the public to refrain from purchasing the product of the primaryemployer is not proscribed unless It affirmatively appears that employees of secondaryemployers have been intentionally Induced to refrain from performing the work forwhich they have been employed. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is a labor organization within the meaning of the Act.2.The primary employer and each of the neutral employers is engaged in com-merce within the meaning of the Act.3.By threatening Amorosa's Market, Guinco's Market, Harry's Grill, Inc., andPuritan Luncheonette,Inc., that it would engage in consumer picketing at the placesof business of said neutral employers,and by engaging in consumer picketing at theplaces of business of Gene's Grocery, Harry's Grill, Inc., Ocean View Bakery, Inc.,Pat'sDiner,and Puritan Luncheonette,Inc., the Respondent has engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Section8(b)(4)(ii)(B) andSection2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,Milk Drivers and Dairy Employees' Local 680, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Ind., its officers, agents,representatives,successors,and assigns,shall.1.Cease and desist from:(a)Threatening Amorosa's Market, Guinco's Market, Harry's Grill, Inc., andPuritan Luncheonette,Inc., that it will engage in consumer picketing at the place ofbusiness of said employers with an object of forcing or requiring said employers tocease selling or otherwise dealing in the products of Durling Dairy Distributors d/b/aWoolley's Dairy, or to cease doing business with said Durling.(b)Threatening, coercing, or restraining Gene's Grocery, Harry's Grill, Inc.,Ocean View Bakery, Inc., Pat's Diner, and Puritan Luncheonette, Inc., by picketingtheir places of business, with an object as aforesaid.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post in its offices and meeting halls, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and maintainedby it for at least 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its members customarily are posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered byany other material.(b) Promptly after receipt of unsigned copies of said notice from the RegionalDirector, return to him signed copies for posting by the neutral employers namedin paragraphs 1(a) and (b) of this Recommended Order, if those employers bewilling,at their respective places of business.(c)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Intermediate Report, what steps the Respondent has taken to comply herewith.6I If this Recommended Order should be adopted by the Board, the words "As Ordered by"shall be substituted for "As Recommended by a Trial Examiner of" in the notice In thefurther event that the Board's Order be enforced by a United States Court of Appeals, thewords "A Decree of the United States Court of Appeals, Enforcing an Order of" shall beInserted immediately following "As Ordered by."6 If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, In writing, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, AND AGENTSAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to conduct the business of Local 680 as required by the National LaborRelationsAct, we notify you that:WE WILL NOT threaten, coerce, or restrain Amorosa's Market, Gene's Grocery,Guinco's Market, Harry's Grill, Inc., Ocean View Bakery, Inc., Pat's Diner, orPuritan Luncheonette, Inc., by picketing their respective places of business, or bythreatening to do so, with an object of forcing or requiring said employers to J. R. SIMPLOT COMPANY171cease selling or otherwise dealing in the products of Durling Dairy Distribu-tors d/b/a Woolley'sDairy, or to cease doing business with Durling DairyDistributors.MILK DRIVERS AND DAIRY EMPLOYEES'LOCAL 680,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, IND.,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If anyone has any questions about this notice or whether Local 680 is complyingwith its provisions,hemay communicate with the Board'sRegional Office, 614National Newark Building, 744 Broad Street, Newark,New Jersey,Telephone No.Market4-6151.J.R. Simplot CompanyandInternational Union of OperatingEngineers,Local370, AFL-CIO.Case No. 19-CA-255,1p.Novem-ber 21, 1963DECISION AND ORDEROn June 3, 1963, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of theTrialExaminer made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and 'brief, and the entire record inthis case,' and adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modifications.As described more fully in the Intermediate Report, the Respondentoperates, among other things, an open pit phosphate ore and shale minein Idaho.The Union has represented the Respondent's productionand maintenance employees since its certification in 1954.Bargaining1The Respondent's request for oral argument is hereby denied as the record,the excep-tions, and the brief adequately present the issues and the positions of the parties.The Respondent'smotion to reopen hearing is also denied,as the Incidents referred toIn said motion,even assuming that they occurred as set forth therein, are irrelevant to,and would not affect, our disposition of the issues in this case.145 NLRB No. 16.